UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7841



UNITED STATES OF AMERICA,

                                            Petitioner - Appellee,

          versus


MICHAEL CURTIS,

                                           Respondent - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:89-00054-1; 2:05-cv-00949)


Submitted:   June 21, 2007                 Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Curtis, Appellant Pro Se. Charles T. Miller, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Curtis seeks to appeal the district court's order

accepting the recommendation of the magistrate judge and denying as

successive his motion filed under 28 U.S.C. § 2255 (2000).                         The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.              2 8 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing      of   the   denial   of    a    constitutional     right.”    28    U.S.C.

§    2253(c)(2)     (2000).      A    prisoner     satisfies    this    standard    by

demonstrating that reasonable jurists would find that the district

court's assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               See Miller-El v. Cockrell, 537 U.S.

322, 336-38(2003); Slack v. McDaniel, 529 U.S. 473, 484(2000); Rose

v.    Lee,    252   F.3d    676,      683-84   (4th   Cir.     2001).      We    have

independently reviewed the record and conclude that Curtis has not

made the requisite showing. Accordingly, we deny Curtis’ motion to

hold his case in abeyance as moot, and deny a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED




                                           - 2 -